Case 4:19-cr-00688-DPM Document 69 Filed 05/11/20 Page 1of1

IN THE UNITED STATES. DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION:
UNITED-STATES OF AMERICA. )
vi No, 419CR 00688: DPM
LYNDA-CHARLES; etal

ACKNOWLEDGEMENT OF UNDERSTANDING AND AGREEMENT TO BE.BOUND

By sighing this decument, 1 certify that. L have road the Court's Protective Ordet in thé,
above-teferénced-case (ECF No, 6). T tidérstarid the terms ef the Order ante agree to, be bound.
‘by them. Further, I submit to the firisdistion ofthe: United States District: Court for the Hastern
District of Arkansas in tadttels flatiig té the Protective Order, I acknowledge that violation of
the. Protective Order sould result in. sanctions, up to and including coritemipt of Court.

Lindsey Jocolan Lwle

Des Guo Bib 2/3/2000

alti DATR 7

 
